Appeal by defendant from a judgment of the County Court, Suffolk County, rendered January 16, 1976, convicting him of attempted (felony) murder, robbery in the first degree and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of attempted (felony) murder, and the sentence imposed thereon, and the said (first) count of the indictment is dismissed. As so modified, *581judgment affirmed. There being no such crime as "attempted” felony murder, the conviction therefor cannot stand (see People v Hassin, 48 AD2d 705). The judgment of conviction should otherwise be affirmed, although there was error in the admission of a former codefendant’s extrajudicial statements which inculpated defendant. In the context of this case, that error was harmless (see People v Crimmins, 36 NY2d 230). Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.